OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs. The determination of market value essentially is a question of fact (Grant Co. v Srogi, 52 NY2d 496, 510). The Appellate Division considered all the elements which “go into the makeup of value” and, on this record, it cannot be said that its determination is erroneous as a matter of law. Indeed, any legal error that may have been made by the trial court in considering co-operative conversion potential as the sole indicator of value was corrected by the Appellate Division which accorded such potential little, if any, weight in its determination of valuation. We note that the newly enacted section 581 of the Real Property Tax Law, foreclosing consideration of conversion potential, is inapplicable to the present proceeding.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.